Citation Nr: 0910323	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-35 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to type 2 diabetes mellitus (diabetes).

2.  Entitlement to service connection for kidney disease, 
secondary to diabetes.

3.  Entitlement to service connection for erectile 
dysfunction, secondary to diabetes.  

4.  Entitlement to service connection for chronic fatigue 
syndrome.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in March 2007 (i.e. a 
video hearing).  The hearing transcript has been associated 
with the claims file.  

The issues of service connection for hypertension, kidney 
disease, and erectile dysfunction are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have chronic fatigue syndrome.  


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue 
syndrome have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In April 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing the notice then required by 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In March 2006, the AOJ provided the 
Veteran with notice of the effective date and disability 
rating regulations, in accord with Dingess/ Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the March 2006 
notice letter postdated the initial adjudication, the claim 
was subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits, such as obtaining medical records, providing 
medical examinations, and providing a personal hearing.  
Thus, the Board finds that the claim is ready for 
adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service treatment and examination records do not report any 
diagnoses of chronic fatigue syndrome or any histories 
suggestive of chronic fatigue syndrome, to include a history 
of chronic fatigue.

The record includes two letters from a private physician 
which indicate that the physician has been treating the 
Veteran for chronic fatigue syndrome.  See February 2004 and 
April 2007 Darland letters.  The physician did not provide a 
rationale for the diagnosis, and the diagnosis is not 
otherwise supported by the treatment records submitted by the 
private physician's office, however, and the Board notes that 
the evidence of record is otherwise silent as to chronic 
fatigue syndrome.  In fact, the other records attribute the 
history of fatigue and lack of energy to the Veteran's major 
depressive disorder rather than chronic fatigue syndrome.  
See generally VA and Alexian Brothers Medical treatment 
records.  

In order to clarify whether the Veteran had chronic fatigue 
syndrome, a VA examination was conducted in September 2007.  
After examination and review of the medical record, the 
examiner stated that there was "no evidence of chronic 
fatigue syndrome."  The examiner noted that although the 
Veteran reported diffuse complaints of fatigue and aches and 
pains, the Veteran did not meet the diagnostic criteria for 
chronic fatigue syndrome (the examiner notes that the Veteran 
did not have chronic low-grade fever, palpable lymph nodes, 
generalized aches or weakness, or pharyngitis), and the 
examiner believed that the complaints were more likely 
related to "some other cause", such as the Veteran's 
psychiatric disorder.  

After review of the evidence, the Board finds that service 
connection is not warranted as the evidence does not indicate 
that the Veteran currently has chronic fatigue syndrome.  
Although the evidence includes diagnoses of chronic fatigue 
syndrome, the record suggests that the diagnoses were based 
solely on the Veteran's history of having chronic fatigue 
rather than diagnostic testing.  A diagnosis of chronic 
fatigue syndrome requires more than a mere history of chronic 
fatigue, however, and based on the lack of corroborative 
evidence (such as a rationale, supporting treatment notes, or 
diagnoses made by other medical practitioners) and the 
contradictory findings reported by the VA examiner, the Board 
finds that the private physician's letters do not competently 
establish that the Veteran has chronic fatigue syndrome.  
Therefore, since the evidence does not include a competent 
diagnosis of chronic fatigue syndrome, service connection 
must be denied.  


ORDER

Service connection for chronic fatigue syndrome is denied.  


REMAND

Further development is needed on the claims of service 
connection for hypertension, kidney disease, and erectile 
dysfunction.  In July 2007, the Board remanded these issues 
in order to obtain opinions as to whether it was at least as 
likely as not that the hypertension, erectile dysfunction, or 
kidney disease were caused or aggravated by the Veteran's 
service-connected diabetes.  Additionally, the examiner was 
"asked to specifically comment on the finding made both on 
VA ex[am] of December 2004, and those noted in the March 2007 
private opinion."  Although the record indicates that an 
examination was conducted and an opinion was obtained as to 
whether any of the conditions were caused by the diabetes, 
the record does not report any findings as to whether any of 
the conditions were aggravated by the service-connected 
diabetes.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Thus, this claim must be remanded for 
compliance with the July 2007 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1. The AMC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159.

2.  The AMC should return the claims file 
to the physician who conducted the 
September 2007 VA examination (or if 
unavailable, to another appropriate VA 
reviewer).  In an addendum, the examiner 
should state whether it is at least as 
likely as not that the Veteran's 
hypertension, erectile dysfunction, and 
kidney disease were aggravated by the 
diabetes.  The Board also requests that 
the examiner provide additional rationale 
for his opinion that the conditions were 
not caused by the Veteran's diabetes, 
with discussion of the findings by the 
December 2004 VA examiner and the March 
2007 private physician.  If an opinion 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  If the 
reviewer deems re-examination necessary, 
this should be done.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


